DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on the 6th of December, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-50 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receiving a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; identifying a plurality of uplink channels to be used for a corresponding plurality of uplink transmissions which overlap in time; determining individual group indices of the group configuration corresponding to each of the plurality of uplink channels; and transmitting at least a portion of the plurality of uplink transmissions on a single uplink channel based at least in part on the individual group indices of the group configuration’.
Independent Claim 30 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmitting a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; identifying an uplink channel to be used for an uplink transmission from a user equipment (UE); configuring a group index for the uplink transmission on the uplink channel, wherein the group index is to be used by the UE to determine whether to combine the uplink transmission with another uplink transmission scheduled on overlapping time resources; transmitting the configured group index; and monitoring for the uplink transmission from the UE based at least in part on the configured group index’.
	Independent Claim 45 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receive a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; identify a plurality of uplink channels to be used for a corresponding plurality of uplink transmissions which overlap in time; determine individual group indices of the group configuration corresponding to each of the plurality of uplink channels; and transmit at least a portion of the plurality of uplink transmissions on a single uplink channel based at least in part on the individual group indices of the group configuration’.
	Independent Claim 46 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmit a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; identify an uplink channel to be used for an uplink transmission from a user equipment (UE); configure a group index for the uplink transmission on the uplink channel, wherein the group index is to be used by the UE to determine whether to combine the uplink transmission with another uplink transmission scheduled on overlapping time resources; transmit the configured group index; and monitor for the uplink transmission from the UE based at least in part on the configured group index’.
	Independent Claim 47 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘means for receiving a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; means for identifying a plurality of uplink channels to be used for a corresponding plurality of uplink transmissions which overlap in time; means for determining individual group indices of the group configuration corresponding to each of the plurality of uplink channels; and means for transmitting at least a portion of the plurality of uplink transmissions on a single uplink channel based at least in part on the individual group indices of the group configuration’.
	Independent Claim 48 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘means for transmitting a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; means for identifying an uplink channel to be used for an uplink transmission from a user equipment (UE); means for configuring a group index for the uplink transmission on the uplink channel, wherein the group index is to be used by the UE to determine whether to combine the uplink transmission with another uplink transmission scheduled on overlapping time resources; means for transmitting the configured group index; and means for monitoring for the uplink transmission from the UE based at least in part on the configured group index’.
	Independent Claim 49 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receive a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; identify a plurality of uplink channels to be used for a corresponding plurality of uplink transmissions which overlap in time; determine individual group indices of the group configuration corresponding to each of the plurality of uplink transmissions; and transmit at least a portion of the plurality of uplink transmissions on a single uplink channel based at least in part on the individual group indices of the group configuration’.
	Independent Claim 50 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmit a group configuration that indicates an association of uplink channels with group indices, wherein uplink channels having a same group index are to be combined with each other according to the group configuration and uplink channels having different group indices are not combined; identify an uplink channel to be used for an uplink transmission from a user equipment (UE); configure a group index for the uplink transmission on the uplink channel, wherein the group index is to be used by the UE to determine whether to combine the uplink transmission with another uplink transmission scheduled on overlapping time resources; transmit the configured group index; and monitor for the uplink transmission from the UE based at least in part on the configured group index’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The use of “means plus function” language under 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph has been noted in Claims 47 and 48 as supported at least in figures 6, 10 and paragraphs 0008 and 0028 in the instant specification. These claims are being treated as invoking 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph.  The prior art elements which read on the "means for" limitations are structural equivalents, as there are insubstantial differences between the prior art structures and those of the instant specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a).	Publication No.: US 2019/0007175 A1 to Kwak et al.	See abstract, paragraphs 0012 and 0026.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463